Appeal by defendant from so much of a judgment of the Supreme Court, Richmond County, dated February 18, 1972 (which inter alia granted defendant a divorce), as directed him to pay $3,500 as plaintiff’s counsel fees for legal services rendered in this consolidated matter (divorce action and habeas corpus proceeding). ■ The appeal brings up for review an order of the same court, dated February 10, 1972, which granted a motion for such counsel fees in said amount (CPLR 5501, subd. [a], par. 1). Judgment and order modified, on the facts, by striking the amount of $3,500 from the last decretal paragraph in each, by substituting therefor the amount of $1,000 and by adding to each a provision that this award of $1,000 is in addition to the $1,000 previously paid py plaintiff to her attorneys. As so modified, judgment and order affirmed, insofar as appealed from, without costs. In our opinion the award of counsel fees was excessive to the extent indicated herein. Hopkins,. Acting P. J., Martuscello, Latham, Brennan and Benjamin, JJ., concur.